Citation Nr: 0905328	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-18 727	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for entitlement to loan guaranty benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964.  
The character of his discharge was honorable.  The Veteran 
died on October [redacted], 2002.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating actions issued in June 2003 and March 
2005.  In a June 2003 rating decision, the RO determined that 
the appellant had failed to meet the basic eligibility 
requirements for loan guaranty benefits.  The appellant filed 
a notice of disagreement (NOD) in July 2003.  In a March 2005 
administrative decision, the VA's Eligibility Center in 
Winston-Salem, North Carolina, confirmed the RO's earlier 
denial.  The appellant filed a NOD with regard to this 
decision in August 2005.  The RO issued a statement of the 
case (SOC) in May 2007.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in June 2007.  

In her substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge of the Board at the RO (Travel 
Board hearing).  A Travel Board hearing was scheduled to the 
held on January 31, 2008.  In a December 2007 statement, the 
appellant withdrew her request for a Board hearing.  38 
C.F.R. § 20.704(e) (2008).

As a final preliminary matter, the Board notes that, in a VA 
Form 21-534 received in September 2003, the appellant 
indicated that one of her children has cerebral palsy and is 
on a walker.  It is unclear whether the appellant is claiming 
that this child was a helpless child of the Veteran.  This 
issue is referred to the RO for clarification and appropriate 
action.


FINDINGS OF FACT

1.  During his lifetime, the Veteran was not service 
connected for any disabilities.

2.  At the time of the veteran's death on October [redacted], 2002 due 
to hypertensive atherosclerotic cardiovascular disease, the 
appellant had been married to the Veteran since December [redacted], 
1965.

3.  The Veteran was discharged under honorable conditions; he 
did not die while serving in the military; and his death was 
not the result of injury or disease incurred in, or 
aggravated by, service.

4.  The appellant's initial loan guaranty claim was received 
on January 27, 2003.  At that time, and during the pendency 
of this appeal, she has remained unmarried and is not an 
eligible veteran. 


CONCLUSION OF LAW

The appellant does not meet the eligibility requirements for 
loan guaranty benefits. 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.805 (2002-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Initially, the Board notes that the VA General Counsel has 
held that VA's notice and duty to assist provisions of the 
VCAA are not applicable to a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the appellant 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. §§ 3701 and 3702 (West 2002), which 
governs loan guaranty benefits.

Even so, the appellant is not prejudiced by the Board's 
consideration of her claim.  In a pre-rating letter dated in 
March 2003, VA explained the law governing entitlement to 
home loan benefits as a surviving spouse, notified the 
appellant of VA's and her respective duties to support her 
claim, and afforded her opportunity to furnish information 
and/or evidence in support of the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  There is no indication 
that any evidence that bears on the claim currently under 
consideration is outstanding.  Thus, the Board finds that all 
necessary notification and development action on this claim 
has been accomplished.  As indicated below, the claim is 
being denied because the law, and not the evidence, is 
dispositive of this claim; as such, VA's duties to notify and 
assist are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Analysis of Loan Guaranty Eligibility

For claims filed on or after January 1, 1959, loan guaranty 
benefits may be extended to a surviving spouse of a veteran 
who served in the Armed Forces of the United States at any 
time on or after September 16, 1940, if the Veteran died in 
service, or, subsequent to his discharge from service under 
conditions other than dishonorable, the Veteran died as a 
result of injury of disease incurred in, or aggravated by, 
military service.  The surviving spouse must meet the 
requirements of the term "surviving spouse" as outlined in 
38 C.F.R. § 3.50, must be unmarried, and must not be an 
eligible veteran.  38 C.F.R. § 3.805.

A surviving spouse means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the Veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 101(3) 
(West 2002); 
38 C.F.R. § 3.1(j).

In this case, application of the law to the facts is 
dispositive and the appeal must be denied because under the 
law there is no entitlement to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Evidence of record reflects that the appellant is the 
surviving spouse of the Veteran; they were married on 
December [redacted], 1965, and remained so until the veteran's death 
on October [redacted], 2002 of hypertensive atherosclerotic 
cardiovascular disease.  She has not remarried and is not an 
eligible veteran.  The appellant's initial informal loan 
guaranty claim was received on January 27, 2003.  A formal VA 
Form 26-1817 from the appellant was received by the RO on 
February 27, 2003.

The Veteran was discharged under honorable conditions after 
serving four years in the U.S. Marine Corps.  During his 
lifetime, the Veteran was not service connected for any 
disabilities.  He did not die while serving in the military; 
and the Veteran's death was not the result of injury of 
disease incurred in, or aggravated by, service.  In this 
regard, the Board notes that, in an unappealed rating action 
issued in July 2003, the RO denied the appellant's claim for 
dependency and indemnity compensation (DIC) because there was 
no evidence to show that the Veteran's death was related to 
military service.

In a July 2003 statement, the appellant maintained that she 
"had never said the [veteran's] service was the cause of his 
death."  In an August 2005 statement, the appellant 
clarified that all she was asking for was the same home loan 
benefits that her husband would have been eligible for if he 
had lived, not that the veteran's death was the result of a 
service injury. 

Here, the appellant does not dispute the facts of this case; 
in effect, she asks the Board to exceed its authority by 
granting her entitlement to loan guaranty benefits without 
any legal precedent.  38 U.S.C. § 710 (West 2002).  Such 
relief would be equitable in nature; the Board does not have 
the authority to grant extraordinary relief based upon the 
equities in a given case.  38 U.S.C. § 503 (West 2002).  
Because there is no legal basis upon which to predicate a 
grant of the benefit sought, the appeal must be denied.  See 
Sabonis, 6 Vet. App.  at 430.


ORDER

Entitlement to loan guaranty benefits is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


